In re Posey, Jerome; — Plaintiff; applying for supervisory and/or remedial writs, Parish of Orleans, Orleans Parish Criminal District Court Div. A, Nos. 345-257; to the Court of Appeal, Fourth Circuit, No. 99KW-0407.
Denied. Relator must first seek policy reports from their custodian, the New Orleans Police Department, R.S. 44:31, and if not satisfied must subsequently seek mandamus relief in the district court. R.S. 44:35. Relator is not entitled to the other documents he seeks. See State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094; State ex rel. Fleury v. State, 93-2898 (La.10/13/95), 661 So.2d 488.
LEMMON, J., not on panel.